UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Amendment No. 1 to FORM 10 - Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-54031 DC BRANDS INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Colorado 20-1892264 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 9500 W. 49 th Avenue, Suite D-106, Wheat Ridge, CO 80033 (Address of principal executive offices including zip code) (303) 279 3800 ( Registrant’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Number of shares outstanding of the issuer’s common stock as of the latest practicable date: 350,913,849 shares of common stock, $.001 par value per share, as of May 16, 2011. Transitional Small Business Disclosure Format (Check one): Yes oNo x Explanatory Note This Amendment No. 1 to the Quarterly Report on Form 10-Q for the quarter ended March 31, 2011 is being filed to reflect a change on the front cover to check off that the registrant has filed all of their required reports. DC BRANDS INTERNATIONAL, INC. Page PART I.—FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets 2 Consolidated Statements of Operations (Unaudited) 3 Consolidated Statements of Cash Flows (Unaudited) 4 Consolidated Statements of Stockholders' Deficit (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Conditions and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risks 22 Item 4. Controls and Procedures 22 PART II—OTHER INFORMATION Item 1. Legal Proceedings 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Removed and Reserved 23 Item 5. Other Information 23 Item 6. Exhibits 23 SIGNATURE 24 i ITEM 1. FINANCIAL STATEMENTS DC BRANDS INTERNATIONAL, INC. Consolidated Financial Statements As of March 31, 2011 and 2010 (Unaudited) 1 DC Brands International, Inc. Consolidated Balance Sheets As of March 31, 2011 and December 31, 2010 March 31, December 31, 2010 (Audited) Assets Current assets Cash and cash equivalents $ $ Accounts receivable Inventory Total current assets Property and equipment, net Total assets $ $ Liabilities Current liabilities Accounts payable $ $ Accrued interest payable Accrued liabilities Related party payable Warrant liability Short-term notes payable and current portion of long-term debt (Net of Unamortized Discount of $0 in 2011 and $0 in 2010) Total current liabilities Long-term debt to related party Long-term debt (Net of Unamortized Discount of $1,016,111 in 2011 and $919,624 in 2010) Total liabilities Stockholders’ de ficit Preferred Stock, $0.001 par value; 25,000,000 shares authorized Series A Preferred Stock, 100,000 shares authorized, shares issued and outstanding - 91,111 shares in 2011 and 2010 91 91 Common Stock, $0.001 par value; 500,000,000 shares authorized, shares issued and outstanding - 344,413,849 in 2011 and 302,167,779 in 2010 Additional paid in capital Issuances in exchange for promotional consideration ) ) Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of these unaudited financial statements. 2 DC Brands International, Inc. Consolidated Statements of Operations For the Three Months Ended March 31, 2011 and 2010 (unaudited) Three Months Ended March 31, Net Revenues, net $ $ Cost of goods sold Gross margin Operating Expenses General and administrative (includes share based compensation of $827,092 in 2011 and $16,796 in 2010) Sales and marketing (includes share based compensation of $232,219 in 2011 and $35,204 in 2010) Depreciation Total operating expenses Loss from operations ) ) Other Expense Interest expense Interest expense - warrant liability Loss on retirement of debt Total other expense Net Loss $ ) $ ) Weighted average number of common shares outstanding Basic and diluted net loss per common share $ ) $ ) The accompanying notes are an integral part of these unaudited financial statements. 3 DC Brands International, Inc. Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2011 and 2010 (unaudited) Three Months Ended March 31, Cash used in operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Common stock issued for services Loss on retirement of debt Amortization of debt discount Changes in operating assets and liabilities: Accounts receivable ) Inventory ) Accounts payable ) ) Accrued interest payable Accrued liabilities - ) Related party payable Warrant liability Net cash used in operating activities ) ) Cash used in investing activities Purchase of property and equipment - ) Net cash used in investing activities - ) Cash provided by financing activities Proceeds from issuance of common stock - Proceeds from notes payable Payment on notes payable ) ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents Beginning of period End of period $ $ Supplemental Disclosure of Noncash Investing and Financing Activities Notes payable paid throught the issuance of stock $ $ Common stock issued for retirement of debt and accrued int $ $
